Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9, and  17 have been amended and claims  4 and  12 have been canceled. Currently, claims 1-3, 5-11, and 13-20 are under examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, CN102797118 in view of Lee, US20120145061.
Regarding claim 1,  Lee discloses a first rectangular frame having a first pair of sidewalls positioned opposite one another a second pair of sidewalls positioned opposite one another and perpendicular to the first pair of sidewalls forming a rectangular perimeter sidewall surrounding a first central void(Frame 910 having a rectangular shape with a pair of first sidewalls and second sidewalls forming a void centerally, Fig 4a ),  and a first movement mechanism(mechanism attached to portion receiving 932, Fig 4a ); a second rectangular frame having a third pair of sidewalls positioned opposite one another, a fourth pair of sidewalls positioned opposite one another and perpendicular to the third pair of sidewalls forming a rectangular perimeter sidewall surrounding a second central void (the second frame 910 having a rectangular shape with a pair of first sidewalls and second sidewalls forming a void centerally, Fig 4a) and a second movement mechanism(mechanism attached to portion receiving 922, Fig 4a ); a first parallel side rail and a second parallel side rail opposite the first side rail (rails 940, Fig 4b), each of the first parallel side rail and the second parallel side rail comprising a first track and a second track ( each rail having a first and second track in Fig 4b);

    PNG
    media_image1.png
    729
    1434
    media_image1.png
    Greyscale

and the first movement mechanism and the second movement mechanism constantly fixed to the two opposing sides of the first and second rectangular frames permitting movement of the respective first or second frame between first and second parallel side rails (the device disclosed by Lee is capable of being constantly fixed to the two opposing sides of the first and second rectangular frames, Fig 4a), wherein the first frame is movably positioned between the first and second parallel side rails such that the first movement mechanism of the first frame moves the first frame horizontally in cooperation with the first track (frame held by guide connection portion 924 , Fig 4a ), and wherein the second frame is movably positioned between the first and second parallel side rails such that the second movement mechanism of the second frame synchronously moves the second frame horizontally in an opposing direction to the first frame and vertically in cooperation with the second track such that the first frame and the second frame switch positions. (frame held by guide connection 934, Fig 4a and operation of the switching positions of the frames)
However, Lee does not disclose two opposing sides of each of the first and second rectangular frames include a gripping mechanism that temporarily grips a non-rigid material.
‘45061 teaches a frame element 50 movable along a rail element 510 having plurality of gripping mechanism for holding a non-rigid work piece. (Fig 9A)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second frames disclosed by Lee to have 
Regarding claim 2, Lee in view of ‘45061 discloses each and every limitation set forth in claim 1. Furthermore, ‘45061 teaches the gripping mechanism is a clamping mechanism that has an open material receiving and a closed material gripping position. (operation of a clamping device taught by ‘45061 for removal and clamping of the work piece)
Regarding claim 3, Lee in view of ‘45061 discloses each and every limitation set forth in claim 1. Furthermore, the non-rigid material includes a stretch direction and a non-stretch direction, and wherein the gripping mechanism grips the non-rigid material along the stretch direction. (the sewing fabric disclosed by Lee which would be capable of stretching and non-stretching operation of gripping mechanism is capable of gripping the non-rigid material along the stretch direction)
Regarding claim 5, Lee in view of ‘45061 discloses each and every limitation set forth in claim 4.  Furthermore, Lee discloses at least one linear actuator that causes the horizontal movement of the first rectangular frame and the second rectangular frame. (Element 960, Fig 4b)
Regarding claim 6, Lee in view of ‘45061 discloses each and every limitation set forth in claim 5. Furthermore,  Lee discloses at least one piston that causes the vertical movement of the second rectangular frame (Element 930 comprises at least one piston, Fig 5a and 5b)
Regarding claim 7, Lee in view of ‘45061 discloses each and every limitation set forth in claim 6. Furthermore, Lee discloses at least one linear actuator and the at least one piston cooperate with one another to permit the first rectangular frame and the second rectangular frame to switch positions. (Operation of device disclosed by Lee, Figs 5-9)
Regarding claim 9, Lee discloses a first rectangular frame having a first pair of sidewalls positioned opposite one another and a second pair of sidewalls positioned opposite one another and perpendicular to the first pair of sidewalls to form a first rectangular structure (Frame 910 having a rectangular shape with a pair of first sidewalls and second sidewalls forming a void centerally, Fig 4a) and a first movement mechanism (mechanism attached to portion receiving 932, Fig 4a); a second rectangular frame having a third pair of sidewalls positioned opposite one another and a fourth pair of sidewalls positioned opposite one another and perpendicular to the first pair of sidewalls to form a second rectangular structure (the second frame 910 having a rectangular shape with a pair of first sidewalls and second sidewalls forming a void centerally, Fig 4a)  and a second movement mechanism (mechanism attached to portion receiving 922, Fig 4a); and first and second parallel side rails spaced apart from one another at a distance sufficient for the first and second frames to be movably positioned between the first and second parallel side rails (Elements 940, Fig 4a), each of the first and second parallel side rails comprising a first rack and a second track(Fig 4b tracks on each side of elements 940); and the first movement mechanism and the second movement mechanism constantly fixed to each of the two opposing sides of each of the first and second rectangular frames (Fig 4a movement mechanism comprising elements 920 and 930  coupled to the frame by means of 922 and 932 to the frame wherein during the operation of the device disclosed by Lee the movement mechanism comprising elements 920,930 with respective guide blocks 980 and 990 would be capable of being constantly fixed to the frame) wherein the first frame is movably positioned between the first and second parallel sidewalls such that the first movement mechanism causes the first frame to move horizontally in cooperation with the first track (by means of elements 960, Fig 4a and Fig 4b,  translation of description page 9 paragraph 6 “ the guide blocks 980 are formed to be linearly movable in the y axis direction on the guide rail 940 by the driving force of the y-axis transfer motor 960), wherein the second frame is movably positioned between the first and second parallel sidewalls such that the second movement mechanism causes the second frame to move vertical in cooperation with the second track at the same time the first movement causes the first frame to move horizontally in cooperation with the first track such that the first frame and the second frame switch positions (frame held by guide connection 934, Fig 4a and operation of the switching positions of the frames).
However, Lee does not disclose wherein each sidewall of the first pair of sidewalls of the first frame and each sidewall of the first pair of sidewalls of the second frame include a gripping mechanism for temporarily gripping a non-rigid material.  
‘45061 teaches at least a frame element 50 movable along a rail element 510 having plurality of gripping mechanism for holding a non-rigid work piece. (Fig 9A)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second frames disclosed by Lee to have incorporated a gripping mechanism as taught by ‘45061 in order to fasten a work piece on the frame member which is an old and well known process for working with a non-rigid material in garment industry so that the work piece does not retract or unwantedly move during working process. 
Regarding claim 10, Lee in view of ‘45061 discloses each and every limitation set forth in claim 9. Furthermore, ‘45061 teaches the gripping mechanism is a clamping mechanism that has an open material receiving and a closed material gripping position. (operation of a clamping device taught by ‘45061 for removal and clamping of the work piece)
Regarding claim 11, Lee in view of ‘45061 discloses each and every limitation set forth in claim 9. Furthermore, the non-rigid material includes a stretch direction and a non-stretch direction, and wherein the gripping mechanism grips the non-rigid material along the stretch direction. (the sewing fabric disclosed by Lee which would be capable of stretching and non-stretching operation of gripping mechanism is capable of gripping the non-rigid material along the stretch direction)
Regarding claim 13, Lee in view of ‘45061 discloses each and every limitation set forth in claim 9.  Furthermore, Lee discloses at least one linear actuator that causes the horizontal movement of the first rectangular frame and the second rectangular frame. (Element 960, Fig 4b)
Regarding claim 14, Lee in view of ‘45061 discloses each and every limitation set forth in claim 13. Furthermore,  Lee discloses at least one piston that causes the vertical movement of the second rectangular frame (Element 930, Fig 5a and 5b)
Regarding claim 15, Lee in view of ‘45061 discloses each and every limitation set forth in claim 14. Furthermore, Lee discloses at least one linear actuator and the at least one piston cooperate with one another to permit the first rectangular frame and the second rectangular frame to switch positions. (Operation of device disclosed by Lee, Figs 5-9)
Claim 8 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, CN102797118 in view of Lee, US20120145061 and further in view of Vartoukian, US4616584.
Regarding claim 8, Lee in view of ‘45061 discloses each and every limitation set forth in claim 1. However, Lee in view of ‘45061 does not disclose a material loading mechanism that loads the non-rigid material onto one of the first rectangular frame and the second rectangular frame.  
Vartoukian teaches a supply roll 11 with cutter device 20. (Figs 1-4)
Therefore it would have been obvious to one of ordinary skill in the art to have modified the apparatus disclosed by Lee in view of ‘45061 to have incorporated the material loading mechanism taught by Vartoukian in order to provide a completely automated system for operating a flat fabric. (2:1-5)
Regarding claim 16, Lee in view of ‘45061 discloses each and every limitation set forth in claim 9. However, Lee in view of ‘45061 does not disclose a material loading mechanism that loads the non-rigid material onto one of the first rectangular frame and the second rectangular frame.  
Vartoukian teaches a supply roll 11 with cutter device 20. (Figs 1-4)
Therefore it would have been obvious to one of ordinary skill in the art to have modified the apparatus disclosed by Lee in view of ‘45061 to have incorporated the material loading mechanism taught by Vartoukian in order to provide a completely automated system for operating a flat fabric. (2:1-5)
Regarding claims 17-20, The prior art teaches and suggest an apparatus which has the claimed structure and then would have the natural steps of using an method as recited by applicant because the same claimed structure can clearly be used in the manner recited in the claim since the structure for practicing the invention is present. It would have been obvious at the time of invention to have used Lee in view of ‘45061 which teaches the gripping mechanism and further in view of Vartoukian which teaches .
Response to Arguments
Applicant's arguments filed 10/02/2020 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that Lee fails to disclose a first track and a second track on parallel first and second side rails and each opposing side of the first and second rectangular frames include  a first movement mechanism and a second movement mechanism that are constantly fixed to the two opposing sides of the first and second rectangular frames, examiner respectfully disagrees.  Examiner has provided further explanation in the office action as to how Lee discloses rails having a first and second tracks as shown below (Fig 4b)

    PNG
    media_image2.png
    555
    1253
    media_image2.png
    Greyscale

Each rail 940 comprises a track on either side  which in directly or directly interacts with elements 990 and 980 for movement of the appropriate frame member along the rails. Furthermore, since the apparatus disclosed by Lee has and engagement parts which are  capable of fixing to either transfer units 920 or 930 which is further capable of being used such that in operation they are constantly fixed. Since such modification in operating the device disclosed by Lee does constitute any positively claimed structure without reciting further limitations. Therefore apparatus disclosed by Lee is capable of both constantly and temporarily fixing the frames, furthermore, during operation of movement the frames are constantly fixed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723